Title: General Orders, 16 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday March 16th [1780]
            Parole Yawn—  C. Signs Zany. Zaffer.
          
          The General congratulates the army on the very interesting proceedings of the Parliament of Ireland and of the Inhabitants of that Country which have been lately communicated; not only as they appear calculated to remove those heavy and tyrannical oppressions on their trade but to restore to a brave and generous people their ancient Rights and Freedom and by their operation to promote the cause of America—Desirous of impressing on the minds of the Army, transactions so important in their nature, the General directs that all fatigue and working parties cease for tomorrow the 17th, a day held in particular regard by the People of that nation—At the same time that he orders this, he persuades himself that the celebration of the day will not be attended with the least rioting or disorder—The officers to be at their quarters in camp and the troops of each state line are to keep within their own encampment.
        